Title: From Benjamin Franklin to William Smith, 4 July 1771
From: Franklin, Benjamin
To: Smith, William


Reverend Sir,
London, July 4. 1771
I received the Box containing eleven Copies of the Transactions sent me by order of the Society, and have already delivered most of them as directed. There should be more care taken by the Binder in collating the Sheets, particularly of Books sent so far. The Book for the Society of Arts had one Sheet twice over, and the Duplicate was return’d to me on a Supposition that it might be wanting in some other Volume. This I did not find: But the Book for Dr. Fothergill wanted a Sheet in the Appendix to the Astronomical Papers, from p. 33 to 40 inclusive, and the other Sheet would not supply the Defect. When the other Box arrives, I shall take care to deliver and dispose of the Books agreable to the Intentions of the Society. I am, Sir, Your humble Servant
B Franklin
Dr. Smith, Secry. to Philosl. Society
